Citation Nr: 0944590	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  06-04 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for dementia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to January 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Veteran had requested to testify via teleconference 
before a Veteran's Law Judge.  The Veteran was informed of a 
February 2009 hearing; however, the Veteran failed to appear.  
The request for a hearing is deemed withdrawn.

The Board notes that this claim came before it in April 2009, 
when a remand was ordered for further development.  That 
development has been accomplished and the appeal is now ready 
for review.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

The Board also notes that in October 2009 this claim was 
forwarded to the Veteran's representative for an opportunity 
to review and submit additional comments.  Very shortly 
thereafter the claim was certified for review to the Board 
and forwarded to the Board with no response from the 
representative.  In light of the findings and conclusion of 
the Board, the Veteran will not be prejudiced by the Board 
appellate review at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


FINDING OF FACT

Competent medical evidence of record shows a relationship 
between the Veteran's dementia and the service-connected 
depression.  


CONCLUSION OF LAW

The Veteran's dementia is aggravated by his service-connected 
depression disability.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.310 (2009). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a disorder found 
to be proximately due to, or the result of, a service-
connected disability, including on the basis of aggravation.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran's service treatment records contain no mention of 
dementia; however there is a November 1970 diagnosis from a 
service psychiatrist of depression.  This evaluation referred 
to another consultation that is not part of the record.  The 
Board notes that the RO was unable to find any additional 
mental health service treatment records and that the finding 
of unavailability is of record.  

The Veteran's April 2005 claim sought service connection for 
dementia and his statements referred to his in-service 
psychiatric care.  See February 2006 substantive appeal.   

The Veteran submitted private treatment records that date 
from September 2004 to June 2009.  Nearly every evaluation 
contains a complaint or observation from the Veteran that his 
brain is "fuzzy", that he cannot remember names, or that 
his memory loss has improved or grown worse.  In his medical 
history, each private treatment report noted the Veteran had 
sustained several injuries in a serious motor vehicle 
accident in January 2004.  These records indicate the Veteran 
consistently denied depression, though he was for a few 
months assessed with stress disorder (March 2005, August 
2005) after being temporarily laid off from his long-time 
employer.  An August 2005 evaluation noted the Veteran 
complained he had problems concentrating since the accident.  
A January 2007 evaluation contained the Veteran's observation 
that he could not remember and that this problem had been 
ongoing since the accident.  No private treatment report 
mentioned the Veteran's military service or any incident in 
service.   

The Veteran initiated VA treatment in June 2005.  He reported 
that his depression was already under treatment.  The VA 
physician assessed both depression and dementia and noted 
their prescriptions were continued.

In December 2006 the Veteran was afforded a VA mental 
disorder examination.  The claims file was reviewed and the 
examiner noted the Veteran's complaint that his dementia was 
related to the depression he had in service.  The examiner 
noted the 2004 motor vehicle accident and that the first 
record of a diagnosis of dementia in the record was the June 
2005 VA treatment entry.  The Veteran reported that after 
service he completed an associate's degree and that he had 
worked for his employer for decades.  The Veteran complained 
that he problems with memory, organizing things, and 
remembering names.  Though he had been prescribed two 
medications for depression and dementia, the Veteran stated 
he was not taking them.  He continued to work full time, 
though he had to be transferred to less demanding work.  The 
examiner noted the Veteran's thought processes were generally 
logical, though his responses were often vague and that he 
could not recall specific dates.  The examiner considered his 
recent and remote memory to be poor.  The examiner assessed 
the Veteran as having dementia, though she found no 
compelling evidence to support an etiological relationship 
between his treatment for depression in service and his 
current memory problems.  

In VA treatment records in 2007 and 2008, dementia remained 
on the list of assessed medical conditions.  

In June 2009 the Veteran was afforded another VA mental 
disorders examination.  The examiner reviewed the claims file 
and noted the 2006 VA examination which had assessed 
dementia, though not that the disorder was service related.  
The Veteran's subjective complaint was that he had had 
problems with numbers in service and it was for this reason 
that he went to the service psychiatrist.  Following service, 
memory difficulties continued; the Veteran stated he was 
unsure how he earned the associate's degree.  Presently, the 
Veteran stated he could not remember family events and often 
had to pretend or excuse himself from the conversation.  
Tension with his wife and family was attributed to his 
difficulty remembering the past.  The examiner noted the 
Veteran could not accurately report the day of the week.  The 
examiner also found a depressed mood.  The examiner agreed 
that the Veteran had dementia, though it was not possible to 
say whether it had its clinical manifestations in service.  
The examiner did observe that the Veteran had been diagnosed 
with depression in service, that depression remained a 
diagnosis in his VA records, and that depressed mood was 
found during this examination.  The examiner further observed 
that while depression and dementia were distinct disorders, 
they often interact and have the effect of exacerbating one 
another.  The examiner found the combination of both 
depression and dementia resulted in the GAF score he had 
assigned the Veteran, 55.  

The Board notes an October 2009 Decision Review Officer 
Decision granted service connection for depression.

While the Board finds that there is less than a preponderance 
of the evidence that the Veteran's dementia is directly 
related to his service, the issue of secondary service 
connection must be considered.  

Service connection may be granted on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected condition.  See 38 C.F.R. § 3.310.  Service 
connection is possible when a service-connected condition has 
aggravated a claimed condition, but compensation is only 
payable for the degree of additional disability attributable 
to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to incorporate the Court's 
decision in Allen; except that VA will not concede 
aggravation unless there is medical evidence showing the 
baseline level of the disability before its aggravation by 
the service connected disability.  38 C.F.R. § 3.310(b) 
(2009). 

The amendments to 38 C.F.R. § 3.310, providing for service 
connection on an aggravation basis were amended effective 
October 10, 2006.  The amendments prohibit VA from conceding 
aggravation unless there is medical evidence showing the 
baseline level of the disability before its aggravation by 
the service connected disability.  38 C.F.R. § 3.310(b) 
(2009).  In this case, the Veteran applied for service 
connection prior to the effective date of the amendment and 
the rating decision on appeal before the Board as well as the 
statement of the case were all prepared prior to the 
effective date of the amendment.  

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  In VAOPGCPREC 7-2003, VA's General Counsel held that 
when a new statute is enacted or a new regulation is issued 
while a claim is pending, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
'retroactive effects.'  If applying the new provision would 
produce such 'retroactive effects,' VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce 'retroactive effects,' VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited 'retroactive effects' if it is less 
favorable to a claimant than the old law or regulation; while 
a liberalizing law or regulation does not have 'retroactive 
effects.'  VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: first, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. § 
5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3- 
2000 (2000); 65 Fed. Reg. 33422(2000).

The Federal Circuit has created a three-part test to 
determine whether a new law has prohibited retroactive 
effects: (1) 'the nature and extent of the change of the 
law;' (2) 'the degree of connection between the operation of 
the new rule and a relevant past event;' and (3) 'familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations.'  Princess Cruises v. United States, 
397 F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule 
or regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

Inasmuch as the new version of 38 C.F.R. § 3.310 places 
additional restrictions on the grant of service connection on 
the basis of aggravation, the new regulation is less 
favorable to the Veteran.  Hence the old version of the 
regulation will be applied in this decision.

The Veteran has a current disability as he was diagnosed with 
dementia during his VA treatment; his dementia by history was 
noted by the 2006 VA examiner, and his dementia was again 
assessed by the 2009 VA examiner.  Service connection for 
depression has been in effect since October 2009.  

Although the Veteran's private treatment records, which span 
from 2004 to 2009, do not reflect a diagnosis of dementia, 
the Veteran has noted memory loss on nearly every evaluation.  
Further, he repeatedly denied having depression, though he 
was assessed with a stress disorder in 2005 during a period 
of unemployment.  When he initiated care with VA in June 
2005, the Veteran reported that he was already being treated 
for depression.  The 2006 VA examination report noted his 
dementia by history, but considered his frustration with his 
memory problems as a stressor upon him.  Most importantly 
however, the 2009 VA examiner found depressed mood and 
explained how depression and dementia exacerbated each other, 
as the Veteran had this combination.

The Board finds the June 2009 VA examination opinion to be 
very probative of a relationship between the Veteran's 
dementia and service-connected depression.  The examiner 
considered the entire claims file and the Veteran's history 
since service.  The examiner explained sufficiently his 
conclusion that the dementia and depression exacerbated each 
other which had combined to adversely affect the Veteran.  To 
have probative value, a medical opinion must contain not only 
clear conclusions with supporting data, but also a reasoned 
medical explanation connecting the two.  Neives-Rodriguez v. 
Peake, 22 Vet. App. 295, 300-1 (2008).  The Board finds the 
2009 VA examination opinion persuasively reflects that the 
Veteran's service-connected depression aggravates his 
dementia.  

The Board finds that the evidence is at least in equipoise on 
the question of whether the current disability of dementia is 
aggravated by the service-connected depression.  Resolving 
reasonable doubt in the Veteran's favor, the Board finds that 
the criteria for secondary service connection for dementia 
are met.  38 U.S.C.A. § 5107(b).


Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002 & Supp. 2009), 5107, 5126; 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the Veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004).  
In view of the Board's favorable decisions regarding the 
instant claim, further notice or assistance is not required.


ORDER

Entitlement to service connection for dementia is granted.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


